Title: To James Madison from William C. C. Claiborne, 17 January 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans January 17th. 1804
Since my last letter, I have organized in this City four Companies of volunteer militia; they are armed with public muskets, and appear to possess an ardent military spirit, and a sincere attachment to the United States.
On yesterday I received an address from the free people of colour, the original of which I now enclose for your perusal. To this address I made a verbal response: they were informed that under the protection of the United States, their liberty, property and religion were safe, and that their confidence in the justice and liberality of the American Government would increase, as they became acquainted with its principles, and the wisdom and virtue with which it was administered. With respect to the tender of their military services, I observed that I should not attempt a general re-organization of the militia, until I had received particular instructions from the President: that in the mean time, they would remain in the same situation in which the former Government had placed them. I concluded by offering assurances of my confidence in their military zeal, and in the sincerity of their professions of attachment to the United States.
The difference between the French Commissioner and his officers still exists. The French Captain of the Navy, who I mentioned in my last, continues in confinement. It is absolutely necessary to treat this officer with rigour. If his insult to the Prefect had remained unnoticed by the authorities of the United States, the Prefect’s person would again have been attacked, and encouraged by the example, the enemies of the Spanish Commissioners who are still here, might have resorted to violent means to avenge their real or supposed wrongs. Having sufficient evidence of this angry spirit, we have supposed that decided measures were essential to the preservation of harmony.
On yesterday morning I received information that a vessel with French troops, to the number of about two hundred, from one of the West India Islands, had entered the mouth of the Mississippi, and were destined to this City: That their situation was very distressing, being short of provisions and infected with a disease of which from four to seven died every day. Orders were immediately issued to prevent the vessel’ passing Fort Plaque-mine, and the Commanding officer at that Post, was instructed to contribute all in his power to the comfort of the distressed on board. For further particulars, I must refer you to the letter from the Commissioners of this date. I do suppose that it would more properly have devolved upon myself alone, as Governor of the Province, to direct measures relative to this vessel and crew, but finding that General Wilkinson was disposed to divide with me the responsibility, I have availed myself of his advice and prompt assistance.
At the request of a committee of merchants, I take the liberty to commit to your care the enclosed memorial, and must ask the favour of you to solicit some member to present it to Congress. Accept assurances of my sincere respect and high consideration.
William C. C. Claiborne
 

   
   RC, two copies, and enclosure (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner. Second RC marked duplicate. For enclosures, see nn. 1 and 3.



   
   Claiborne enclosed a January 1804 memorial (3 pp.; docketed by Wagner) signed by fifty-five “free Citizens of Louisiana” expressing joy at being joined to the U.S. and adding, “We are duly sensible that our personal and political freedom is thereby assured to us for ever.” They noted that they had been in the military service of the previous government and offered their services as a volunteer corps to the U.S. government.



   
   See Claiborne to JM, 10 Jan. 1804.



   
   Claiborne no doubt enclosed a 9 Jan. 1804 memorial to Congress from the merchants of New Orleans (DNA: RG 233, Petitions and Memorials, 8A-F6; 3 pp.; signed by fifty-five merchants, including Daniel Clark and William E. Hũlings; printed in Carter, Territorial Papers, Orleans, 9:157–59) offering their allegiance to the U.S. and asking to be released from Spanish shipping regulations and included under those of the U.S. On 25 Feb. 1804 Congress passed the “Act relating to the recording, registering and enrolling of ships or vessels in the district of Orleans” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:259–60).


